DETAILED ACTION
Applicant’s reply, filed 31 August 2022 in response to the restriction requirement mailed 1 August 2022, has been fully considered. As per Applicant’s election of group I, claims 1-10 are pending under examination (see below) wherein claims 1-10 are in the as forms originally filed. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on 22 August 2022 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 31 August 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drapeau et al. (US PGPub 2013/0287817).
Regarding claims 1, 5 and 8-9, Drapeau teaches biomedical membranes (instant film) comprising a carrier matrix including a biodegradable polysaccharide, ceramic material, optionally a therapeutic agent, and a cross-linking agent (abstract; [0005]-[0009]; [0055]). Drapeau teaches the biodegradable polysaccharide matrix material is preferably sodium alginate, potassium alginate, calcium alginate, sodium hyaluronate, chitosan or mixtures there of ([0007]; [0037]-[0041]). Drapeau teaches the ceramic material is preferably beta tricalcium phosphate, biphasic calcium phosphate, etc. ([0007]; [0046]-[0047]). Drapeau further teaches the crosslinking agent is a divalent or polyvalent ionic species, including chlorides, gluconates, fluorides, citrates, phosphates, tartarates, sulfates, acetates and/or borates of calcium, magnesium, zinc, iron or strontium ([0056]; [0058]), preferably calcium chloride ([0059]).
Regarding claim 3, Drapeau teaches the membranes as set forth in claim 1 above and further teaches embodiments wherein the ceramic material is present from about 45 to about 85 wt% of the carrier formulation (remainder = about 15 to about 55 wt% carrier matrix)([0048])(substantially overlaps with and renders taught instant ratio of 5:1 to 1:1).
Regarding claim 4, Drapeau teaches the membranes as set forth in claim 1 above and further teaches embodiments wherein the ratio of ceramic material to bioresorbable polysaccharide is at least 3:1 by weight, preferably at least 10:1 by weight, wherein the ceramic material is about 40 to about 75 wt% and the polysaccharide is about 5 to about 35 wt% ([0052]-[0053]).
	Regarding claim 6-7, Drapeau teaches the membranes as set forth in claims 1 and 5 above and teaches the preferred combination of an alginate matrix and beta tricalcium phosphate (see above; see also examples). Drapeau further teaches both ionic and chemical crosslinking of the polysaccharides via divalent calcium cations ([0059]; [0062]; [0064]-[0065]). While Drapeau does not explicitly state crosslinking of the hydroxyl groups of the polysaccharide with calcium phosphate, Drapeau does teach that calcium compounds will result in crosslinking of the polysaccharides. A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
	Regarding claim 10, Drapeau teaches the membranes as set forth in claim 1 above and teaches the optional inclusion of therapeutic agents (see above; [0006]; [0010]-[0011]; [0071]-[0077]). Regarding the claimed pH-dependent drug release properties, Drapeau teaches the claimed composition comprising the claimed components, present in the claimed amounts. It is noted that a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).


Claims 1-3 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (Polymer Composites, vol 36, 2015, pp 1899-1906; copy provided IDS of 04/09/2019).
	Regarding claims 1, 5 and 8-10, Li teaches tricalcium phosphate-calcium alginate composite flat sheet membranes (abstract) crosslinked by CaCl2 and capable of pH-dependent bovine hemoglobin release (p1900, p1905). 
	Regarding claims 2-3, Li teaches the membranes as set forth in claim 1 above and further teaches the tricalcium phosphate content was 10, 20, 30, 40 and 50 wt% of the sodium alginate (p1900)(remainder = 90, 80, 70, 60 and 50 wt% sodium alginate)(substantially overlaps with and renders taught instant 20:1 to 8:1 (claim 2) and instant 5:1 to 1:1 (claim 3)).
	Regarding claims 6-7, Li teaches the membranes as set forth in claims 1 and 5 above. Regarding crosslinking of the hydroxyl groups via calcium phosphate, Li teaches crosslinked membranes comprising the claimed components, present in the claimed amounts. It is noted that a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 7:30 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767